Case 2:18-cv-08638-FMO-KS Document 50-27 Filed 03/14/19 Page 1 of 2 Page ID #:602




                          EXHIBIT O
                Case 2:18-cv-08638-FMO-KS Document 50-27 Filed 03/14/19 Page 2 of 2 Page ID #:603




Item #            PO#       QTY      PO Unit Cost   Total Amount    PO Received Date   7/23 Status
WA-17CBK-TB       28283     72,000   $7.10          $511,200.00     3/20/2018          on hold
WA-17CBK-TB       28316     92,120   $7.10          $654,052.00     4/24/2018          on hold
WA-17LITGY-TB     28290     10,000   $6.82          $68,200.00      3/23/2018          on hold
WA-17LITGY-TB     28302     35,000   $6.82          $238,700.00     4/17/2018          on hold
WA-17LITGY-TB     28177     1,000    $6.82          $6,820.00       5/16/2018          ready
WA-17LITGY-TB     28290     27,000   $6.82          $184,140.00     5/16/2018          ready
QITWSTBK-TMO      28334     36,700   $7.72          $283,140.50     5/25/2018          ready
                                     Total          $1,663,112.00


                                                    $2,375,912.50




                                                                                                     Ex. O pg. 1
